           Case 1:12-cv-00373-LY Document 80 Filed 01/24/20 Page 1 of 3



                         iN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                                 2O2OJAN2         PH 1:26


ROSA ESTELLA OLVERA JIMENEZ,                     §
             PETITIONER,                         §
                                                 §
V.                                               §    CAUSE NO. A-12-CV-373-LY
                                                 §
LORIE DAVIS,                                     §
                    RESPONDENT.                  §

                    ORDER ON REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Before the court are Respondent's Opposed Motion to Alter or Amend Judgment filed

November 22, 2019 (Doc. #56) and Respondent Davis's Opposed Motion for Stay filed

November 25, 2019 (Doc. #57), along with Petitioner's Response to Motion to Stay with

Alternative Request for Release on Bond filed December 20, 2019 (Doe. #68), all of which were

referred to the United States Magistrate Judge for findings and recommendations pursuant to 28

U.S.C. '636(b) and Rule   1   of Appendix C of the Local Rules of the United States District Court

for the Western District of Texas, Local Rules for the Assignment of Duties to United States

Magistrates, as amended. Also before the court is Respondent's Unopposed Motion to Expedite

Consideration of Respondent's Motion to Stay filed January 8, 2020 (Doe. #7). Following a

hearing on January 14, 2020, at which counsel for both parties appeared and argued before the

court, the magistrate judge filed a Report and Recommendation on January 14, 2020 (Doe. #77),

recommending that this court deny as moot the motion to alter or amend judgment, deny the

motion to stay, and dismiss Petitioner's alternative request for release on bond.

       Respondent Davis's Objections to Report and Recommendation were filed January 22,

2010 (Doe. #79). In light of Respondent's objections, the court has conducted a de novo review

of the entire case file in this action and concludes that the Report and Recommendation is correct

and should be accepted and adopted by the court for substantially the reasons stated therein.
           Case 1:12-cv-00373-LY Document 80 Filed 01/24/20 Page 2 of 3



       Respondent does not object to the magistrate judge's recommendation to dismiss the

motion to alter or amend judgment, and Petitioner does not object to the recommendation to

dismiss the alternative request for release on bond. The majority of Respondent's objections

once again dispute the magistrate judge's interpretation of the determinations made by the Texas

Court of Criminal Appeals, arguing that the magistrate judge's recommendation to grant habeas

relief was erroneous, which is not before the court at this time. To the extent that the objections

do address the factors to be considered in a request to stay following a habeas grant, the court

determines that the magistrate judge's recommendations are not erroneous. Therefore, the court

will overrule Respondent's objections.

       IT IS THEREFORE ORDERED that Respondent Davis's Objections to Report and

Recommendation (Doc. #79) are OVERRULED.

       IT IS FURTHER ORDERED that the United States Magistrate Judge's Report and

Recommendation filed January 14, 2020 (Doc. #77), is hereby APPROVED and ACCEPTED

by the court as stated herein.

       IT IS FURTHER ORDERED that Respondent's Opposed Motion to Alter or Amend

Judgment filed November 22, 2019 (Doe. #56) is DISMISSED.

       IT IS FURTHER ORDERED that Respondent Davis's Opposed Motion for Stay filed

November 25, 2019 (Doe. #57) is DENIED.

       IT IS FURTHER ORDERED that Petitioner's Alternative Request for Release on Bond

filed December 20, 2019 (Doe. #68) is DISMISSED.

       Having denied the motion to stay,




                                                 2
          Case 1:12-cv-00373-LY Document 80 Filed 01/24/20 Page 3 of 3



       IT IS FINALLY ORDERED that Respondent's Unopposed Motion to Expedite

Consideration of Respondent's Motion to Stay filed January 8, 2020 (Doc. #70) is DISMISSED.

       SIGNED this              day of January, 2020.




                                          LEE   AKEL                 P
                                          UNI ED STATE DISTRICT JUDGE
